DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/080,981, filed on 29 August, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 15 February, 2019 and 17 November, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 29 August, 2019 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claims 5 and 10 are objected to because of the following informalities: Claim 5 recites inter alia “the bottom surface being on a side of the top surface distal to the plurality of thin film transistors” which is confusing and appears to be surplusage.  The bottom surface is the opposite the top surface and once the top surface is related to the TFT, the coordinate system is defined.  Claim 10 suffers likewise. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0165272 (Kang), U.S. 2013/0241076 (Mandlik) and U.S. 2016/0248045 (Hack).
Regarding claim 1, Kang discloses and suggests at annotated Figures 6A, 6B and 7 a method of fabricating a display substrate, comprising:
forming a mother substrate, 20 [0063], on a support substrate, 10 [0063]; 

    PNG
    media_image1.png
    363
    648
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    338
    803
    media_image2.png
    Greyscale
cutting the mother substrate, 300 is a cutter, to separate a portion of the mother substrate 20a or 20b [0063], from a remainder of the mother substrate, 20b or 20a [0063], thereby forming a base substrate, 20 [0063], where Examiner notes that it is well known in the art to form multiple display elements on a support substrate to improve manufacturing efficiencies.
Kang does not teach subsequent to cutting the mother substrate, forming an encapsulating layer on the base substrate for encapsulating the display substrate.
Mandlik is directed to encapsulation of OLED displays.  Referring to annotated Figure 9, Mandlik teaches subsequent to cutting substrate, 910 [0120], forming an encapsulating layer, 903 [0120], on the substrate for encapsulating the substrate.

    PNG
    media_image3.png
    673
    626
    media_image3.png
    Greyscale
At [0115], Mandlik teaches:
[0115] In this regard, and as shown and described with respect to FIGS. 7 and 8 below, the inventors have discovered that material that may form suitable barrier film layers may grow on vertical surfaces as well as horizontal surfaces. The ability to dispose barrier film material on vertical surfaces (such as the sides of the device and/or the substrate of a device) may enable the device (whether the active device area or the inactive device area of the device) to extend up to, and including, the edge of the substrate (thereby reducing or eliminating non-device edge area) because the barrier film need not necessarily be disposed over a surface of the substrate and along the side of the device (e.g. along the side or extending from the device footprint). Instead, in some embodiments, the barrier film may be disposed along a vertical side of the device and/or the substrate so as to create an edge seal that extends more or less in the vertical direction along the device and substrate (rather than horizontally away from the device). 
At [0123], Mandlik teaches:
[0123] In addition to some of the advantages noted above, another advantage may be provided by some embodiments based on disposing the barrier film over the vertical side of the substrate. This vertical surface may not have been exposed to any coating or surface treatment during any of the other deposition process step (e.g. when depositing the device or other components, materials may not have also be deposited onto the side of the substrate) and therefore the barrier film may form a very dense, high-quality interface with the surface of the vertical side of the substrate. This dense, high-quality interface may thereby decrease permeation across the interface between the barrier film and the substrate, effectively increasing the lifetime of the device and/or reducing degradation of the device (or enabling the barrier film to extend a shorter distance along the side of the side of the substrate). 
At [0132], Mandlik teaches:
As described above, embodiments provided herein using thin film encapsulation may provide the ability to make products (such as those comprising an OLED display) with the device(s) very close to the edge of the substrate. This may provide, for example, truly borderless (or near borderless) displays, either for viewing as a single display, or when tiling multiple devices to make a larger display system. Although the examples provided below will be described with reference to a display, embodiments providing electrical contacts to the device(s) disposed on the substrate may be equally applicable to other types of devices, such as the types of devices provided as examples herein (e.g. solar cells, thin film batteries, organic electronic devices, etc). 

    PNG
    media_image4.png
    848
    632
    media_image4.png
    Greyscale
Hack is directed to methods of forming OLED displays.  Regarding claim 1 and referring to Figures 7C-7F Hack teaches at [0069-71] subsequent to cutting the mother substrate, forming an encapsulating layer, 790, on the base substrate, 240, for encapsulating the display substrate.
At [0069-71], Hack teaches:
[0069] FIG. 7 shows examples of techniques for fabricating a panel as disclosed herein where the panel is cut subsequent to encapsulation, such as with a thin film encapsulation. FIG. 7A shows an example OLED panel including a cathode 710, OLED stack 720, anode and busline layer 730, and substrate 740, with an encapsulation 750. As previously described, the panel may be cut along to achieve a desired shape, via a cut 701. FIG. 7B shows an example of a cut made through the OLED panel including the encapsulation 750. Because the encapsulation 750 is applied prior to performing the cut 701 in this example, if the panel is cut after it is thin film encapsulated then the device edge and cathode isolation etch will be exposed. If left in this state, the device may be vulnerable to the ingress of oxygen and water towards the active area of the device. In an embodiment, an edge seal may be fabricated by placing a metal over the device edge. For example, a metal ink such as JS-B3OG from Novacentrix in Texas, may be ejected onto the edge and then formed as the solvent evaporates. Alternatively or in addition, a laser may be applied to the edge to heat the deposited metal so as to provide improved metal coverage. Other techniques may be used if a non-conducting barrier is needed. For example, a curable polymer gel may be applied to the cut areas by jetting, syringe dispensing, or any other suitable deposition technique. The gel may be subsequently UV, laser, or thermally cured to achieve a desired seal. 
[0070] In some embodiments, additional encapsulation may be applied after FIG. 7C shows an example panel after the cut 701 has been performed, with a metal contact 760 deposited on the cathode 710. FIG. 7D shows the bonded contact 760 after encapsulation with a curable encapsulant 770, such as a polymer or liquid encapsulation material. FIG. 7E shows an example of a device including melted edge-type contact 780 as previously described. FIG. 7F shows a device including an additional encapsulation 790, resulting in a bonded and encapsulated anode contact and edge seal. Examples of edge seal materials include organic or organo-silicon polymers that can be UV cured. As previously described with respect to FIG. 5, the panels described with respect to FIG. 7 also may include various buslines such as a busline grid. 
[0071] Techniques in which the cuts disclosed herein are performed subsequent to encapsulation may be advantageous to simplify manufacturing processes. For example, if the cuts were performed via laser scribing prior to encapsulation, the cutting process likely would need to be conducted in vacuum with the device passing directly into the laser scribe chamber after cathode deposition. The advantage of this approach is that the thin film encapsulation could seal the edge of the device after laser scribe. 
Mandlik teaches subsequent to cutting the mother substrate, forming an encapsulating layer on the base substrate for encapsulating the display substrate.
Hack teaches the subsequent to cutting the motherboard, forming an encapsulating layer on the base substrate for encapsulating the display substrate.  Furthermore Hack teaches when this method is used, the thin film encapsulation can seal the edge of the device after laser scribe mitigating vulnerability of the device to the 
Taken as a whole, the prior art is directed to methods of forming OLED displays.  Mandlik teaches forming an encapsulation layer on the top and sidewalls of an OLED device and further that this film may be made very dense thereby preventing the diffusion of moisture and oxygen into the active display device as well as providing a display with reduced or eliminated non-device edge area.  Hack teaches encapsulation may be formed after laser cutting the display substrate which desirably seals the edge of the device and substrate.  An artisan would find it desirable to improve the reliability of an OLED display panel.  An artisan would find it desirable to reduce the form factor of the display by reduction or elimination of non-display edge areas of the display.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein subsequent to cutting the mother substrate, forming an encapsulating layer on the base substrate for encapsulating the display substrate to form a very dense encapsulant structure to seal the device to prevent the ingress of oxygen and moisture resulting thus improving the reliability of the OLED display, as well as, reducing the form factor of the display device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Mandlik teaches a part of the encapsulating layer is formed substantially surrounding at least a part of a side surface of the base substrate.
Regarding claim 3 which depends upon claim 1, Kang teaches at [0060] cutting 
Regarding claim 4 which depends upon claim 1, Kang teaches forming a plurality of thin film transistors, 31 [0038]; and Mandlik teaches forming the encapsulating layer comprises depositing an encapsulating material on side of the plurality of thin film transistors distal to the base substrate, i.e. on the top of the device, 901.
Regarding claim 5 which depends upon claim 4, Kang teaches cutting the mother substrate is performed to form the base substrate, 20, having a top surface, annotated as S1, a bottom surface, as annotated as S2, opposite to the top surface, as shown, and a side surface, annotated as S3, connecting the top surface and the bottom surface, as shown, the top surface being on a side of the bottom surface proximal to the plurality of thin film transistors, as shown, the bottom surface being on a side of the top surface distal to the plurality of thin film transistors, as shown; depositing the encapsulating material is performed to form the encapsulating layer having a top part and a side part connected to the top part, the top part being on a side of the plurality of thin film transistors distal to the base substrate for encapsulating the display substrate, as shown; and the side part of the encapsulating layer is formed to encapsulate a side of the display substrate and substantially surrounds the side surface of the base substrate, as shown.
Regarding claim 6 which depends upon claim 4 at [0043], Mandlik teaches depositing the encapsulating material is performed using a mask plate having an aperture corresponding to the display substrate; and a projection of an edge of the mask plate surrounding the aperture on the support substrate is spaced apart from a 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 4 with a distance that is in a range of approximately 1 µm to approximately 500 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 7 which depends upon claim 4, Kang teaches the display substrate is an organic light emitting diode display substrate, see Figure 7, and teaches prior to depositing the encapsulating material, the method further comprising forming a plurality of organic light emitting diodes on the base substrate, i.e. the encapsulation is above the OLED and display, 30.
Regarding claim 8 which depends upon claim 7, Kang teaches the mother substrate is formed using a flexible material at [0063].
Claims 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Mandlik.
Regarding claim 9 Kang teaches and suggests at annotated Figure 6A and 6B a display substrate comprising:
a base substrate, 20 [0120]; 
a plurality of thin film transistors, 31 [0038], on the base substrate, as shown; and 
an encapsulating layer, 40 [002], on a side of the plurality of thin film 
Kang does not disclose a part of the encapsulating layer substantially surrounds at least a part of a side surface of the base substrate.
Mandlik teaches and suggests at annotated Figure 9 a display substrate comprising:
a base substrate, 910 [0120]; 
a plurality of thin film transistors, i.e. OLED display device 901 [0120], on the base substrate, as shown; and 
an encapsulating layer, 903 [0120], on a side of the plurality of thin film transistors distal to the base substrate, as shown, for encapsulating the display substrate, as shown; 
wherein a part of the encapsulating layer substantially surrounds at least a part of a side surface of the base substrate, as shown.
For the reasons discussed at claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a part of the encapsulating layer substantially surrounds at least a part of a side surface of the base substrate at least to improve the device reliability and form-factor and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10 which depends upon claim 9, Kang teaches the base substrate comprises a top surface, S1, a bottom surface opposite, S2, to the top 
Regarding claim 11 which depends upon claim 10, Mandlik teaches and suggests the side part of the encapsulating layer substantially surrounds an entire perimeter of the side surface of the base substrate and Examiner takes the position that the side part of the encapsulating layer substantially surrounds an entire perimeter of the side surface of the base substrate is merely a design choice to maximize the seal area to maximize the resistance to water and moisture diffusion as taught by Mandlik.
Regarding claim 12 which depends upon claim 10, Kang teaches the bottom surface of the base substrate constitutes a bottom surface of the display substrate.
Regarding claim 13 which depends upon claim 10, Kang suggests any signal 
Regarding claim 14 which depends upon claim 10, modification of Kang with Mandlik’s method results wherein a projection of the encapsulating layer on a plane containing the bottom surface of the base substrate substantially covers a projection of the base substrate on the plane containing the bottom surface of the base substrate.
Regarding claim 15 which depends upon claim 10, Mandlik teaches a contact interface between the encapsulating layer and the base substrate is substantially on the side surface of the base substrate.
Regarding claim 18 which depends upon claim 9, Kang teaches the base substrate is a flexible substrate at [0063] and Mandlik teaches the base substrate is a flexible base substrate as a suitable modification of the device of claim 9 at [0131].
Regarding claim 19 which depends upon claim 9, Kang teaches the display substrate is an organic light emitting diode display substrate further comprising a plurality of organic light emitting diodes, 32 [0038] on the base substrate, 20, and encapsulated by the encapsulating layer, 40.
Regarding claim 20 Kang teach a display apparatus, see abstract, and when modified by the teaching of Mandlik results in the display substrate of claim 9.
Allowable Subject Matter
Claims 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
Regarding claim 16 the prior art does not teach the device of claim 10, further comprising a planarization layer on a side of the encapsulating layer distal to the base substrate; and an auxiliary encapsulating layer on a side of the planarization layer distal to the encapsulating layer.
Claim 17 depends upon claim 16 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893